Opinion
Per Curiam,
This is an appeal from an adjudication of the Department of Environmental Resources affirming its decision to deny appellant’s application for a permit to *368construct and operate a sewage treatment plant to serve a proposed single family dwelling. We are of the opinion that the decision must be reversed. Accordingly, we issue the following
Order
And Now, this 4th day of October, 1972, the adjudication of the Department of Environmental Resources dated July 23,1971 is reversed; the Department of Environmental Resources is hereby directed to issue a permit allowing appellant to construct a sewage treatment plant to serve the subject premises.